Leslie S. Ching, Defendant/Cross-Claimant/Cross-Claim Defendant-Appellee, and Dennis K. Espaniola, Third-Party Defendant/Counterclaimant/Cross-Claimant/Cross-Claim Defendant-Appellee, and John Does 1-10, Jane Does 1-10, Doe Corporations 1-10, Doe Partnerships 1-10, Doe Joint Ventures 1-10, Doe Foreign Entities 1-10, Doe Limited Liability Entities 1-10, Doe Non-Profit Entities 1-10, Doe Governmental Entities 1-10, Doe Unincorporated Entities 1-10, and Other Doe Entities 1-10, DefendantsVacate. Remand.